  Case: 2:13-cr-00231-JLG Doc #: 65 Filed: 12/17/19 Page: 1 of 2 PAGEID #: 243



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

      v.                                    Case No. 2:13-cr-231

Stevie Billups


                                    ORDER
      Defendant was convicted of attempting to possess with the
intent to distribute heroin, and was sentenced to a term of
incarceration, to be followed by a three-year term of supervised
release.     Defendant      completed   his   term    of   incarceration     and
commenced his term of supervised release in September of 2017.
      This matter is now before the court on defendant’s motion for
early termination of supervised release.
      Under 18 U.S.C. §3583(e),
      [t]he court may, after considering the factors set forth
      in section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D),
      (a)(4), (a)(5), (a)(6), and (a)(7)—

      (1) terminate a term of supervised release and discharge
      the defendant released at any time after the expiration
      of one year of supervised release, pursuant to the
      provisions of the Federal Rules of Criminal Procedure
      relating to the modification of probation, if it is
      satisfied that such action is warranted by the conduct of
      the defendant released and the interest of justice[.]

18 U.S.C. §3583(e)(1).
      Defendant has served more than one year of supervised release,
and   therefore     meets     the   threshold      requirement      for    early
termination.      The probation officer has informed the court that
defendant has been in compliance with all of the conditions of his
supervised release.      Counsel for the government has indicated that
he has no objection to early termination of supervised release.
  Case: 2:13-cr-00231-JLG Doc #: 65 Filed: 12/17/19 Page: 2 of 2 PAGEID #: 244



     After considering and weighing all of the statutory factors
and the information in the record, the court concludes that early
termination of supervised release is warranted at this time and is
in the interests of justice.        The motion for early termination of
supervised release (Doc. 64) is granted, and defendant is hereby
terminated from supervised release.


Date: December 17, 2019                  s/James L. Graham
                                  James L. Graham
                                  United States District Judge




                                       2
